McClain, J.
(dissenting). — Notwithstanding statutory provisions enabling married women to enter into contracts and hold property in their own right, and authorizing the enforcement of claims against their estates to the same extent and in the same manner as claims may be enforced against the estates of men and of single women, it certainly remains true in this state, as generaly elsewhere, that the husband is liable for expenses - of the last sickness of his wife and the expenses of the burial of her body after her death. Such liability exists without specific statutory provision. Gould v. Moulahan, 53 N. J. Eq. 341 (33 Atl. 483); McClellan v. Filson, 44 Ohio St. 184 (5 N. E. 861, 58 Am. Rep. 814); Smyley v. Reese, 53 Ala. 89 (25 Am. Rep. 598); 21 Cyc. 1233. The common-law liabilities of the husband are not superseded by statutes enlarging the liability of the 'wife and her estate. Vose v. Myott, 141 Iowa, 506. The result of making the estate of the wife liable is to create a double liability; that is, to afford the creditor a right of recovery either against the husband or against the estate of the wife as he may elect. It is no ground for refusing payment from the estate of the wife that the husband is liable, nor, on the other hand, is the husband excused from payment on account of the liability of the wife’s estate. See McClellan v. Filson and Smyley v. Reese, supra, and Schneider v. Estate of Breier, 129 Wis. 446 (109 N. W. 99, 6 L. R. A. (N. S.) 917). In none of these cases is it intimated, much less decided, that the husband’s liability becomes secondary because the claim is made a valid charge against the estate of the wife. Where the husband paid the expenses of the last sickness he was held not entitled to make a claim therefor against the estate of his deceased wife for the amount, although under her will he subsequently qualified as her executor. Towery v. McGaw, (Ky. App.) 56 S. W. 727. Not inconsistent with the theory of double liability are the cases holding *610that if the husband, as executor of his wife’s estate, and, acting under .the direction in the will, extinguishes the .charges for last sickness and funeral, they can not be taxed up to him as his personal indebtedness. In re McMyn, L. R. 33 Ch. D. 575; Willeter v. Dobie, 2 Kay & J. 942. This result is entirely consistent with our statutory .provision making the expenses of the family chargeable upon the property of both husband and wife, or either of them. Code, section 3165. Certainly the expenses for sickness of the wife are family expenses for which the husband is liable, and we think the same must be true as to the expenses of her funeral. Surely the property of either husband or wife would bo liable for the funeral expenses of, a child, and we see no reason now for doubting'that the property of either is liable for the expenses of the burial of the other. Treating them as family expenses, it is well settled that such charges paid by either husband or wife can not be recovered from the other or from the other’s estate. In such cases there is no claim for reimbursement or contribution. Johnson v. Barnes, 69 Iowa, 641; Courtright v. Courtright, 53 Iowa, 57; McCartney v. Carter, 129 Iowa, 20.
In view of these well-settled principles, there is nothing to sustain appellant’s contention, unless the language of Code, sections 3347, 3348, declaring that the executor or administrator of the estate of a deceased person shall pay the charges of the last sickness and funeral of the deceased before the estate shall be subjected to the payment of debts is to be given that effect. • We see nothing in the language of these sections to indicate any purpose on the part of the Legislathre to declare a priority of liability on the part of the estate of the wife and make that estate the primary fund for the payment of such expenses, leaving the husband or his estate only secondarily liable. The evident purpose of this statutory provision is to prefer claims which may be presented for expenses of last sick*611ness and funeral over claims for other debts. With reference to funeral expenses, the statute simply embodies a rule generally recognized in the administration of estates without regard to statute, but as to the expenses of last sickness it is in harmony with statutes in other states in establishing a preference which without the statute has not generally been recognized. See, Schouler, Executors (3d Ed.) sections 421, 423.
The only case supporting the view of the majority that the purpose of the Legislature was to fix the liability of the wife’s estate so that the husband would be. relieved from such liability is that of Constantinides v. Walsh, 146 Mass. 281 (15 N. E. 631, 4 Am. St. Rep. 311). As applied to our statutes, the reasoning of that case is not to my mind persuasive, and I am not willing to follow it. The question is one of construction as to the effect of our statute, and I am unable to give to it the construction indicated in the majority opinion. Such a construction would, in my judgment, introduce a new rule in actions brought by the husband for injuries causing the death of the wife. If the estate of the wife is primarily liable for expenses of last sickness and funeral, then the husband could not recover these in an action for injuries causing her death, and yet we have expressly held in Mowry v. Chaney, 43 Iowa, 609, that in an action by the'husband expenses made necessary by the injury to the wife resulting in her death may be recovered, it is only injury to the wife’s estate which may be recovered in an action by her administrator. In an action by the wife for injuries received, she is not entitled to recover expenses of medical services not previously paid or agreed to be by her. Elenz v. Conrad, 115 Iowa, 183. The adoption of the rule stated by the majority will, as it seems to me, introduce confusion in determining what damages are recoverable in an action by the administrator of the wife’s estate. I am not- contending that it would be unreasonable„ *612in the nature of things to allow the administrator in such cases to recover the expenses of last sickness and funeral, but I think confusion will result from the holding that the husband can not recover in such cases.
The substantial ground, however, for my inability to agree with the views of the majority is that at common law, and under our statute relating to family expenses, there is a direct and primary obligation resting on the husband to make payment, and that there is no purpose inferable from the provisions of Code, sections 3347, 3348,' to relieve the husband from this liability. The estate of the wife is no doubt also liable, but I see no purpose to allow the husband or his estate to cast such liability on the wife’s estate if the husband or his estate should be charged. I think, therefore, that the decision of the lower court should be affirmed.
Deemer, C. J., concurs in the dissent.